Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 09/01/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-15 are currently pending. 
Response to Arguments
With regard to the specification objection:
Applicant has amended the title to one that is reflective of the invention.  Acceptance of the amended title is reflected in the attached BIB datasheet.

With regard to the 112(a) rejection:
Claims 2, 4, 7, 9, 12 & 14 have been amended to remove the language that overreaches the scope enablement.  Applicant removes the terms “or other structures” and “uncertain or another component feature” from the claims.  The 112(a) rejection of the claims is withdrawn.

Claims 4 & 9 were rejected because of the lack of antecedent and clarity of the term “ said internal defect”.  Applicant has removed the term from Claim 4 and the 112(b) rejection of the claim regarding this term is withdrawn.  Applicant has not amended Claim 9 to address the clarity of the term and the 112(b) is maintained.
 
With regard to the 112(b) rejection:
Applicant persuasively argues the clarity of Claims 1, 6 & 11 regarding the claiming of the internal and external boundaries and the 112(b) rejection of the claims regarding these terms is withdrawn.

Applicant’s arguments of Claims 1, 6 & 11 regarding the term “boundary image of the interior surfaces of said component” is not persuasive as Applicant states features that are not claimed.   Applicant’s comments regarding the internal boundaries as internal cavity surfaces is not claimed.  The boundaries of the component is clear with citing exterior surfaces and interior cavity surfaces.  This boundary distinction is important to distinctly claim boundaries of the component over internal features of the component between the boundaries such as fractures, internal seams and bonds.  The 112(b) rejection of the claims regarding the discussed issue is maintained. 

Applicant has amended Claims 2, 4, 7, 9, 12 & 14 to remove the terms “or other structures” and “uncertain or another component feature” from the claims.  The 112(b) rejection of the claims regarding these terms is withdrawn.

With regard to 103 rejection:
Applicant general argues in their response of 09/01/2022 the references do not disclose Applicant's 

[Page 8 first paragraph] the invention provides the unique benefit of collecting exterior laser imaging and interior UT rendered boundaries at the same time allowing the accurate recreation of the interior boundary opposite the laser generated exterior boundary. The collection of both exterior boundary and interior boundary at the same time ensures the depth from the accurate exterior boundary and can be tied to the calculated interior boundary generated from the exterior boundary and ultrasonic probe measurement.  

Applicant’s argument is not persuasive as Applicant argues features not claimed.  The claims do not cite a processing device configured to analyze any requirement for depth from the accurate exterior boundary and can be tied to the calculated interior boundary generated from the exterior boundary and ultrasonic probe measurement.  No direct argument to specific limitations has been provided, nor are arguments provided to against the references used in the rejection.  The 103 rejection of Claims 1-15 is maintained.
Applicant’s arguments and/or amendments with regard to Claims 1-15 have been considered in light of the previous references.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6 and 11 additionally lack clarity regarding the limitation “generating a 3-dimensional boundary image of the interior surface of said component”.  It is unclear what an interior surface of a component is an opposing exterior surface (e.g. back and front of a component turbine blade) or where the interior surface is a feature found internal to the component (e.g. internal joint seams).   Examiner looks to Fig. 6 and sees the notation of surfaces on the top (external surface) and bottom (internal surface).  It seems the surfaces are exposed surfaces and not internal surfaces (e.g. internal joint seams).
All dependent claims are rejected for their dependence on a rejected base claim.

Claim 9 recites “wherein said internal feature” without the base claim antecedent introduction or description of where in or on the component the internal feature resides.   Base claim should cite an internal feature with a distinct description of the claimed internal feature.

All dependent claims are rejected for their dependence on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeMeurechy (US 2006288756: “DeMeurechy”) in view of Little (US 20090165317: “Little”).
Claim 1.  DeMeurechy discloses an apparatus for imaging a 3-dimensional component (Figs. 1 4 & 6: positioning arm 1, sensors and computer 7) [0020 The invention thus comprises localizing and measuring corrosion on the surface of the defined area by moving the corrosion scanning system in three dimensions, thereby localizing a plurality of corrosion pits on the surface of the pipeline] comprising:  a computer (Figs. 4 & 6: computer readable means 7) [0075:  first computer readable means 7 is suitable for receiving and processing the surface condition data obtainable by the laser instrument 6] operated articulating arm (Figs. 1, 4 & 6: positioning arm 1) with 3-dimensional positioning coordinates [0074:  The laser instrument is in operation connected to the second leg of the positioning arm. Since this positioning arm can be moved in all possible directions, accordingly, in operation, a laser beam can be projected across the surface of a material to define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates]; b. a laser scanner (Figs. 2 & 4:  laser 6) [0066:  In another preferred embodiment, one or more measuring instruments, such as a laser scanner and an ultrasonic measuring instrument and other probes can all be mounted on the same positioning arm] for obtaining a 3-dimensional image of the exterior surfaces of a component (Figs. 5 & 6:  3)[0055:  scanning system is applied which can be moved in all possible directions in a three-dimensional plane. As a consequence thereof, each measurement effectuated with the corrosion scanning system in the above provided method provides surface condition data in X, Y as well as Z coordinates] & [0088]; c. a processor (Fig.1: computer 7 processor within computer) [0036 The terms "a first computer readable means" and "a second computer readable means" as used herein refer to either two different computers having one common processor, or to one computer having two different processors. In this later case, data obtained by using the laser instrument can be processed with one processor, while the other processor processes the data obtained by using the ultrasonic measuring instrument. The computers may also include portable computers, or field computers] for generating a 3-dimensional image of the exterior surfaces of said component (13)[0028-0029: a laser instrument emitting laser light to and detecting reflected laser light from an area of a surface to evaluate the condition thereof, the laser instrument being removably mounted to the positioning arm, and [0028] a first computer readable means connected to the laser instrument and to the positioning arm for control thereof, whereby the computer readable means receives and processes the surface condition data obtained by means of the laser instrument]8Docket No. 42538US02; d. an ultrasonic probe (Fig. 4: sensors by element 6 )[0061 an ultrasonic measuring instrument suitable for transmitting acoustic signals to and for detecting reflected acoustic signals from an area of a surface to evaluate the condition thereof, the ultrasonic measuring instrument being removably mounted to the positioning arm], for contacting said exterior surface [0096 In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface data are acquired. Preferably, outer surface data are acquired as explained in the previous paragraph. For acquiring inner surface data, wall thickness measurements are made] of said component (Fig. 6: pipeline 13) at regular intervals to generate and receive ultrasonic signals [0084:  The ultrasonic measuring instrument is in operation connected to the second leg of the positioning arm. Since this arm can be moved in all possible directions, accordingly, in operation, acoustic signals can be projected across the surface of a material oriented in all possible directions] & [0087]; and e. a processor (Fig.1: computer 7 processor within computer) for generating a 3-dimensional image (Fig. 7)[0074: define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates] & [0081] of the interior surfaces [0096 In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface data are acquired. Preferably, outer surface data are acquired as explained in the previous paragraph. For acquiring inner surface data, wall thickness measurements are made] & [0105:  if the Interior surface data is dense enough, this dataset can be merged, giving a reliable polygonal dataset of the interior pipe surface. The comparison between inner (merged or not merged) and outer (merged or not merged) scan data represents the actual wall thickness] of said component (13) from said ultrasonic signals [0087: computer readable means is suitable for receiving and processing the surface condition data obtainable by means of the ultrasonic measuring instrument].  

DeMeurechy is silent on the details of edge and boundary determination, DeMeurechy does not explicitly disclose:
a processor receiving ultrasonic signals for generating a 3-dimensional boundary image.
 
Little teaches combining ultrasonic inspection (UT)(Fig. 2: 200) capabilities and coordinate measuring machine (CMM) capabilities to form an inspection probe. The inspection probe is installed on the CMM so that the inspection probe measures external boundaries of the machine component with the CMM capabilities and substantially simultaneously measures internal boundaries of the machine component with the UT capabilities [Abstract].  Little further discloses a processor [0015: Further, in the exemplary embodiment, each component of system 200 is electrically coupled to a computer (not shown) and/or processor (not shown)] receiving ultrasonic signals for generating (Fig. 2: ultrasonic probe 212 and receiver 206) a 3-dimensional boundary image [0017:  Accordingly, in the exemplary embodiment, the thickness and/or position as measured by ultrasonic probe 212 is combined with X, Y, Z coordinate information as determined by CMM probe 214. As such, the external boundaries and dimensions of blade 100, the internal boundaries and dimensions of blade 100, and any internal defects within blades 100 are displayed at real-time during the inspection process on display 204. In one embodiment, the boundaries, dimensions, and defects are displayed in real-time 3-dimensional imaging].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Little’s processing of ultrasonic data to include boundary edges of internal and external features with DeMeurechy’s ultrasonic processing because determining the edge boundaries of the monitored features improves the accuracy in deterring the size and the volume of defect identification on a monitored component [Little 0003-0004].

Claim 6. DeMeurechy discloses a method [Abstract] for imaging a 3-dimensional component (Fig. 1 13) [0020 The invention thus comprises localizing and measuring corrosion on the surface of the defined area by moving the corrosion scanning system in three dimensions, thereby localizing a plurality of corrosion pits on the surface of the pipeline] comprising: a. providing a component (Figs. 6: pipeline 13) to be imaged  [0088:  may be processed to provide graphical, visual or tabular information or output regarding the surface scanned, and may be further processed to determine the remaining wall thickness and the remaining strength of the scanned material, such as a pipe]; b. providing an automated articulating arm (Figs. 1 & 4: positioning arm 1) for imaging said component [0074:  The laser instrument is in operation connected to the second leg of the positioning arm. Since this positioning arm can be moved in all possible directions, accordingly, in operation, a laser beam can be projected across the surface of a material to define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates], said articulating arm (Figs. 1 & 4: positioning arm 1) comprising: i. a computer (Figs. 4 & 6: computer 7) operated articulating arm (Figs. 1 & 4: positioning arm 1) with 3-dimensional positioning coordinates [0025-0029:  a positioning arm for positioning and moving an instrument removably connectable thereto in three dimensions; a laser instrument emitting and ultrasonic probe where a computer readable means receives and processes the surface condition data obtained by means of the laser instrument]; ii. a laser scanner (Figs. 2 & 4:  laser 6) [0066:  In another preferred embodiment, one or more measuring instruments, such as a laser scanner and an ultrasonic measuring instrument and other probes can all be mounted on the same positioning arm] for obtaining a 3-dimensional image [0034:  the laser instrument and the ultrasonic measuring instrument can be moved in all possible directions in a three dimensional plane,… the corrosion scanning system provides surface condition data in X, Y and Z-coordinates] of the exterior surfaces of a component (13)[0028-0029: a laser instrument emitting laser light to and detecting reflected laser light from an area of a surface to evaluate the condition thereof, the laser instrument being removably mounted to the positioning arm, and [0028] a first computer readable means connected to the laser instrument and to the positioning arm for control thereof, whereby the computer readable means receives and processes the surface condition data obtained by means of the laser instrument]; 8Docket No. 42538US02 iii. a processor (Fig.1: computer 7 processor within computer) for generating a 3-dimensional image of the exterior surfaces [0074: define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates] & [0081] of said component (Figs. 4 & 6: pipeline 13); iv. an ultrasonic probe (Fig. 4: sensors by element 6 )[0061 an ultrasonic measuring instrument suitable for transmitting acoustic signals to and for detecting reflected acoustic signals from an area of a surface to evaluate the condition thereof, the ultrasonic measuring instrument being removably mounted to the positioning arm], contacting said exterior surface of said component at regular intervals to generate ultrasonic signals [0084:  The ultrasonic measuring instrument is in operation connected to the second leg of the positioning arm. Since this arm can be moved in all possible directions, accordingly, in operation, acoustic signals can be projected across the surface of a material oriented in all possible directions] & [0087]; and v. a processor (Fig.1: computer 7 processor within computer) [0036 The terms "a first computer readable means" and "a second computer readable means" as used herein refer to either two different computers having one common processor, or to one computer having two different processors. In this later case, data obtained by using the laser instrument can be processed with one processor, while the other processor processes the data obtained by using the ultrasonic measuring instrument. The computers may also include portable computers, or field computers] for generating a 3-dimensional image of the interior surfaces [0096 In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface data are acquired. Preferably, outer surface data are acquired as explained in the previous paragraph. For acquiring inner surface data, wall thickness measurements are made] of said component from said ultrasonic signals [0087: computer readable means is suitable for receiving and processing the surface condition data obtainable by means of the ultrasonic measuring instrument]; and c. obtaining the physical geometric of said component for both said exterior and interior surfaces of said component [0105:  In another embodiment, if the Interior surface data is dense enough, this dataset can be merged, giving a reliable polygonal dataset of the interior pipe surface. The comparison between inner (merged or not merged) and outer (merged or not merged) scan data represents the actual wall thickness] & [0107: details of interior measurement].

DeMeurechy is silent on the details of edge and boundary determination, DeMeurechy does not explicitly disclose:
a processor receiving ultrasonic signals for generating a 3-dimensional boundary image and obtaining the physical geometric of said component for both said exterior and interior surfaces of said component.

Little teaches combining ultrasonic inspection (UT) capabilities and coordinate measuring machine (CMM) capabilities to form an inspection probe. The inspection probe is installed on the CMM so that the inspection probe measures external boundaries of the machine component with the CMM capabilities and substantially simultaneously measures internal boundaries of the machine component with the UT capabilities [Abstract].  Little further teaches a processor [0015: Further, in the exemplary embodiment, each component of system 200 is electrically coupled to a computer (not shown) and/or processor (not shown)] receiving ultrasonic signals (Fig. 2: ultrasonic probe 212 and receiver 206) for generating a 3-dimensional boundary image and obtaining the physical geometric boundaries [0013 edges] & [0017 internal and external boundaries] of said component (100) for both said exterior and interior surfaces of said component (100) [0017:  Accordingly, in the exemplary embodiment, the thickness and/or position as measured by ultrasonic probe 212 is combined with X, Y, Z coordinate information as determined by CMM probe 214. As such, the external boundaries and dimensions of blade 100, the internal boundaries and dimensions of blade 100, and any internal defects within blades 100 are displayed at real-time during the inspection process on display 204. In one embodiment, the boundaries, dimensions, and defects are displayed in real-time 3-dimensional imaging].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Little’s processing of ultrasonic data to include boundary edges of internal and external features with DeMeurechy’s ultrasonic processing because determining the edge boundaries of the monitored features improves the accuracy in deterring the size and the volume of defect identification on a monitored component [Little 0003-0004].

Claim 11. DeMeurechy discloses a method for obtaining  [Abstract] a fitness for service assessment (Figs. 1 4 & 6: positioning arm 1, sensors and computer 7) [0020 The invention thus comprises localizing and measuring corrosion on the surface of the defined area by moving the corrosion scanning system in three dimensions, thereby localizing a plurality of corrosion pits on the surface of the pipeline] comprising: a. providing a component (Fig. 6: pipeline  13) or system to be assessed [0090:  measuring the corrosion conditions of an object, in particular a pipeline] b. providing an automated articulating arm (Figs. 1 & 4: positioning arm 1) for imaging [0025-0029]; said component [0074:  The laser instrument is in operation connected to the second leg of the positioning arm. Since this positioning arm can be moved in all possible directions, accordingly, in operation, a laser beam can be projected across the surface of a material to define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates], said articulating arm (Figs. 1 & 4: positioning arm 1) comprising: i. a computer (Figs. 4 & 6: computer 7) operated articulating arm (Figs. 4 & 6: positioning arm 1) with 3-dimensional positioning coordinates [0025-0029:  a positioning arm for positioning and moving an instrument removably connectable thereto in three dimensions; a laser instrument emitting and ultrasonic probe where a computer readable means receives and processes the surface condition data obtained by means of the laser instrument]; ii. a laser scanner (Figs. 2 & 4:  laser 6) [0066:  In another preferred embodiment, one or more measuring instruments, such as a laser scanner and an ultrasonic measuring instrument and other probes can all be mounted on the same positioning arm] for obtaining a 3-dimensional image  [0034:  the laser instrument and the ultrasonic measuring instrument can be moved in all possible directions in a three dimensional plane, the instrument is able to very accurately determine surface conditions of corrosion pits, including the position and surface characteristics such as width, depth, structure, and form of the corrosion pits. In particular, each measurement by the corrosion scanning system provides surface condition data in X, Y and Z-coordinates] of the exterior surfaces of a component (13)[0028-0029: a laser instrument emitting laser light to and detecting reflected laser light from an area of a surface to evaluate the condition thereof, the laser instrument being removably mounted to the positioning arm, and [0028] a first computer readable means connected to the laser instrument and to the positioning arm for control thereof, whereby the computer readable means receives and processes the surface condition data obtained by means of the laser instrument]  8Docket No. 42538US02; iii. a processor (Fig.1: computer 7 processor within computer) for generating a 3-dimensional image of the exterior surfaces [0074: define a scan area oriented in all possible directions, i.e. in X, Y as well as a Z direction. As a consequence thereof, each measurement with the laser instrument enables to obtain surface condition data in X, Y and Z-coordinates] & [0081] of said component (Figs. 4 & 6: pipeline 13); iv. an ultrasonic probe (Fig. 4: sensors by element 6 )[0061 an ultrasonic measuring instrument suitable for transmitting acoustic signals to and for detecting reflected acoustic signals from an area of a surface to evaluate the condition thereof, the ultrasonic measuring instrument being removably mounted to the positioning arm] contacting said exterior surface of said component at regular intervals to generate ultrasonic signals [0084:  The ultrasonic measuring instrument is in operation connected to the second leg of the positioning arm. Since this arm can be moved in all possible directions, accordingly, in operation, acoustic signals can be projected across the surface of a material oriented in all possible directions] & [0087];; and 9Docket No. 42538US02 v. a processor (Fig.1: computer 7 processor within computer) [0036 The terms "a first computer readable means" and "a second computer readable means" as used herein refer to either two different computers having one common processor, or to one computer having two different processors. In this later case, data obtained by using the laser instrument can be processed with one processor, while the other processor processes the data obtained by using the ultrasonic measuring instrument. The computers may also include portable computers, or field computers] for generating a 3-dimensional image of the interior surfaces of said component (13) [0096 In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface data are acquired. Preferably, outer surface data are acquired as explained in the previous paragraph. For acquiring inner surface data, wall thickness measurements are made] from said ultrasonic signals [0087: computer readable means is suitable for receiving and processing the surface condition data obtainable by means of the ultrasonic measuring instrument]; c. obtaining the physical geometric of said component (13) for both said exterior and interior surfaces [0096:  0096] In a preferred embodiment, outer (exterior) surface data as well as inner (interior) surface data are acquired. Preferably, outer surface data are acquired as explained in the previous paragraph. For acquiring inner surface data, wall thickness measurements are made. Using the positioning arm in combination with a probe on top of the arm, e.g. an ultrasonic probe, UT laser probe, backscattering probe, Magnetic flux probes, wall thickness probes, thickness measurements are added to the exterior surface measurements] of said component (13); d. identifying one or more internal features of said component [0105:  In another embodiment, if the Interior surface data is dense enough, this dataset can be merged, giving a reliable polygonal dataset of the interior pipe surface. The comparison between inner (merged or not merged) and outer (merged or not merged) scan data represents the actual wall thickness] & [0107: details of interior measurement]; and e. classifying the fitness of said component for service [0051:  In a first embodiment, the present invention provides a method for determining the life span for secure use of a pipeline, which may be applied on either flat, curved, or welded surfaces, such as pipe elbows, pipe circumferences, pipe welds, etc] & [0107:  The comparison between references and the exterior (merged) scan data gives a surface error plot. This gives for each point the local material loss value, or actual wall thickness if reference is made from interior scan data. A surface error plot is automatically generated as shown in box 18 and gives a clear collared overview of depth and dimension of the corrosion. Zones with aberrations more than for instance 10% of the wall thickness of the pipe or tube are considered as a corroded zone. The values for determining the corroded zones may vary and depend on norms introduced in the concerned industry].  

DeMeurechy is silent on the details of edge and boundary determination, DeMeurechy does not explicitly disclose:
a processor receiving ultrasonic signals for generating a 3-dimensional boundary image.
 
Little teaches combining ultrasonic inspection (UT)(Fig. 2: 200) capabilities and coordinate measuring machine (CMM) capabilities to form an inspection probe. The inspection probe is installed on the CMM so that the inspection probe measures external boundaries of the machine component with the CMM capabilities and substantially simultaneously measures internal boundaries of the machine component with the UT capabilities [Abstract].  Little further discloses a processor [0015: Further, in the exemplary embodiment, each component of system 200 is electrically coupled to a computer (not shown) and/or processor (not shown)] receiving ultrasonic signals for generating (Fig. 2: ultrasonic probe 212 and receiver 206) a 3-dimensional boundary image [0017:  Accordingly, in the exemplary embodiment, the thickness and/or position as measured by ultrasonic probe 212 is combined with X, Y, Z coordinate information as determined by CMM probe 214. As such, the external boundaries and dimensions of blade 100, the internal boundaries and dimensions of blade 100, and any internal defects within blades 100 are displayed at real-time during the inspection process on display 204. In one embodiment, the boundaries, dimensions, and defects are displayed in real-time 3-dimensional imaging].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Little’s processing of ultrasonic data to include boundary edges of internal and external features with DeMeurechy’s ultrasonic processing because determining the edge boundaries of the monitored features improves the accuracy in deterring the size and the volume of defect identification on a monitored component [Little 0003-0004].

Claims 2, 7 & 12. Dependent on the respective apparatus of claim 1. methods of claim 6 and claim 11.   DeMeurechy further discloses said 3-dimensional component (Fig. 1: 13) is selected from the group consisting of an elbow, bend, tee, wye, cross, reducer, stubend, coupling, nipple, union, valve, branch and outlet [0006:  the measuring methods are performed primarily in a longitudinal direction along straight pipe sections, obviating desirable evaluation of elbows, bends and curved circumferential portions of pipe surfaces. In addition, existing corrosion measurement instruments have mechanical limitations which further restrict measurement of corrosion to small areas or points] & [0104:  With non-standard pipes, bended pipes, prints, etc. . . . A good reference with the best fit cylinder technique is hard or impossible to create. In these cases, it is possible to create a Nurbs surface, based on parametric cubic curves drawn onto the polygonal merged model in non-corroded areas].
  
DeMeurechy is silent on the details of edge and boundary determination:
a processor receiving ultrasonic signals for generating a 3-dimensional boundary image.

Little teaches combining ultrasonic inspection (UT) capabilities and coordinate measuring machine (CMM) capabilities to form an inspection probe. The inspection probe is installed on the CMM so that the inspection probe measures external boundaries of the machine component with the CMM capabilities and substantially simultaneously measures internal boundaries of the machine component with the UT capabilities [Abstract].  Little further discloses [0017:  Accordingly, in the exemplary embodiment, the thickness and/or position as measured by ultrasonic probe 212 is combined with X, Y, Z coordinate information as determined by CMM probe 214. As such, the external boundaries and dimensions of blade 100, the internal boundaries and dimensions of blade 100, and any internal defects within blades 100 are displayed at real-time during the inspection process on display 204. In one embodiment, the boundaries, dimensions, and defects are displayed in real-time 3-dimensional imaging].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Little’s processing of ultrasonic data to include boundary edges of internal and external features with DeMeurechy’s ultrasonic processing because determining the edge boundaries of the monitored features improves the accuracy in deterring the size and the volume of defect identification on a monitored component [Little 0003-0004].

Claims 3, 8 & 13. Dependent on the respective apparatus of claim 1. and methods of claim 6 & claim 11. DeMeurechy further discloses said 3-dimensional component  (13) is welded, bonded, molded, layered, or printed in 3 dimensions [0101: Typical deformations are due to the presence of longitudinal and transversal welding seams, and the straightness and the ovality (unroundness) of the pipe itself. Depending on the straightness and the oval form of the pipe, the presence of welding seams, the dimensions of the corrosion and the corroded area, several reference types can be made. The references are a representation for the physical pipe in non-corroded state, except when using the best fit cylinder technique as explained below. The evaluation comparison between the merged scan data and the reference represents the local deformation, i.e. bend, material loss or wall thickness, etc. . . .].  

Claims 4, 9 & 14. Dependent on the apparatus of claim 1, methods of claim 6 and claim 11. DeMeurechy further discloses a feature is imaged [0122], said internal feature selected from the group consisting of a bond, defect, damage, corrosion, fracture, cladding thickness, bimetallic cladding, inclusion and asymmetry [0122:  The apparatus and the method according to the invention can be used in various applications, wherein corrosion should be measured and characterized and/or wherein outer and/or inner surface defects should be measured and characterized. In particular, in another embodiment, the present invention relates to the use of the corrosion scanning and surface defects detecting system for determining and characterizing corrosion on an area of the inner and/or outer surface of an object defined for corrosion scanning analysis].  

Claims 5, 10 & 15. Dependent on the apparatus of claim 1. methods of claim 6 and claim 11. DeMeurechy further discloses said apparatus (Fig. 1: 2-6 imaging and 7 processing) is used to generate said 3-dimensional boundary image of the exterior [0085] and said 3-dimensional boundary image of the interior surfaces [0081] [0096-0097][0047:   FIG. 9 A-C represent an outcome of a conversion of a multiple 3D images into polygonal surfaces. FIG. 10 illustrates the alignment of a scan coordinate system to a world coordinate system] at two or more times to monitor the condition of the component over time [0125:  The corrosion scanning apparatus according to the present invention enables to detect coating thickness and changes in time and evaluate these, compared with the metal loss propagation of the corrosion defects in time. The best fit cylinder method allows to define the pipe radius and pipe diameter before and after the impact of the corrosion defects] & [0126:  The corrosion scanning apparatus according to the present invention enables to archive and measure in 3D coordinates inner as well as outer cracks and crack propagation in time] & [0127]. 

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-27-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855